Citation Nr: 1215196	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-24 983A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the non-dominant upper extremity (minor) prior to February 27, 2009, and to a rating higher than 20 percent since.

3.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the dominant upper extremity (major) prior to February 27, 2009, and to a rating higher than 30 percent since.

4.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity prior to February 27, 2009, and to a rating higher than 20 percent since.

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity prior to February 27, 2009, and to a rating higher than 20 percent since.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to October 1970, including a tour in Vietnam from September 1969 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for peripheral neuropathy of both upper and lower extremities and assigned separate 10 percent initial ratings for each extremity retroactively effective from April 23, 2003, the date of receipt of the Veteran's claims.  He appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating when this occurs VA adjudicators must consider whether the Veteran's ratings should be "staged" to compensate him for times since the effective date of his award when his disabilities may have been more severe than at others).

And as concerning his claim for an acquired psychiatric disorder, he has received a diagnosis of depression.  He also has repeatedly referenced his depression in his written statements to VA.  Therefore, the Board is expanding his claim to include this additional diagnosis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

As support for his claims, the Veteran testified at a hearing at the RO in August 2008 before the undersigned Veterans Law Judge (Travel Board hearing). 

The Board subsequently, in February 2009, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to issue a corrective Veterans Claims Assistance Act (VCAA) notice letter, to obtain additional VA medical treatment records, and to have the Veteran reexamined to reassess the severity of the peripheral neuropathy affecting his upper and lower extremities, as well as to obtain a medical opinion concerning whether his service-connected disabilities are sufficiently severe so as to render him unemployable.

On remand the corrective VCAA notice was provided and the additional VA medical treatment records obtained.  The Veteran also had the requested VA compensation examination on February 27, 2009, and, after considering the results, the AMC issued a decision in May 2011 increasing the ratings for the peripheral neuropathy affecting his upper and lower extremities as of February 27, 2009, the date of that VA compensation examination.  He since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 38-39 (1993) (although the rating for a disability may be increased during the pendency of an appeal, this alone does not abrogate the appeal unless the Veteran receives the highest possible rating or expressly indicates he is content or satisfied with a lesser rating, albeit higher rating than he previously had).

So these claims now concern whether he was entitled to initial ratings higher than 10 percent for his upper and lower extremity peripheral neuropathy prior to February 27, 2009, and whether he has been entitled to ratings higher than 20 percent for the non-dominant upper extremity and lower extremities and a rating higher than 30 percent for the dominant upper extremity since February 27, 2009.  As a side note the Board sees that the AMC, in granting the increased ratings, mistakenly indicated the Veteran's dominant (major) hand is his right hand.  However, he earlier indicated during his May 2005 VA compensation examination that he, instead, is left handed.

Also, since the Board is granting service connection for depression, this additional disability must be considered in determining whether he is entitled to a TDIU.  So the Board is remanding his derivative TDIU claim to allow the RO/AMC opportunity to assign a disability rating for the depression when implementing the Board's grant of service connection for this additional condition and, in turn, consider its impact on his employability, along with his other service-connected disabilities, and resultant entitlement to a TDIU.


FINDINGS OF FACT

1.  The Veteran's claimed stressors in service have not been independently corroborated by the records concerning his service but, nonetheless, have been accepted as consistent with the circumstances, conditions and hardships of his service.


2.  The most probative medical and other evidence of record, however, does not establish he has the required DSM-IV diagnosis of PTSD; he has, though, received a diagnosis of depression, which, though not directly related to his military service, including to the stressors he says occurred while he was stationed in Vietnam, is instead as likely as not caused or exacerbated by his service-connected disabilities.

3.  He is left handed.

4.  Prior to February 27, 2009, the peripheral neuropathy of his upper extremities was characterized by no more than mild incomplete paralysis with mild glove-type distribution sensory loss, right trigger finger (on the non-dominant hand) and mildly diminished reflexes, with full range of motion of all remaining affected joints, 5/5 strength, and no muscle atrophy.

5.  Prior to February 27, 2009, the peripheral neuropathy of his lower extremities was characterized by no more than mild incomplete paralysis with mild stocking-type distribution sensory loss and mildly diminished reflexes, with full range of motion of all affected joints, 5/5 strength, and no muscle atrophy. 

6.  Since February 27, 2009, the peripheral neuropathy of his upper extremities has been characterized by no more than moderate incomplete paralysis with 4/5 motor strength in his hands and arms, moderately diminished sensation in the hands, and mildly diminished proprioception and vibratory sense.

7.  Since February 27, 2009, the peripheral neuropathy of his lower extremities has been characterized by no more than moderate incomplete paralysis with 4/5 motor strength in his knees and ankles, moderately diminished sensation in his feet, and moderately diminished proprioception and vibratory sense.



CONCLUSIONS OF LAW

1.  The Veteran has an acquired psychiatric disorder - namely, depression, which, though not directly incurred in or aggravated by his military service, or presumptively incurred, is secondarily related to his service since, when resolving all reasonable doubt in his favor, it is proximately due to, the result of, or aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

2.  Prior to February 27, 2009, the criteria were not met for initial ratings higher than 10 percent for the peripheral neuropathy of the upper extremities.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124, Diagnostic Code (DC) 8515 (2011). 

3.  Prior to February 27, 2009, the criteria were not met for initial ratings higher than 10 percent for the peripheral neuropathy of the lower extremities.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2011). 

4.  Since February 27, 2009, the criteria have not been met for a rating higher than 20 percent for the peripheral neuropathy of the non-dominant upper extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124, DC 8515 (2011). 

5.  Since February 27, 2009, the criteria have not been met for a rating higher than 30 percent for the peripheral neuropathy of the dominant upper extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124, DC 8515 (2011).

6.  Since February 27, 2009, the criteria have not been met for ratings higher than 20 percent for the peripheral neuropathy of the lower extremities.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, DC 8520 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of claims, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claims have been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of his claims, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2003, October 2003, April 2004, November 2004, March 2005, July 2006, March 2009, April 2009, and March 2011.  These letters, especially in combination, informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The July 2006 statement of the case (SOC) informed him and complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of his claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO readjudicated his claims in the July 2006 SOC and the ensuing supplemental SOCs (SSOCs), including considering the additional evidence received in response to that additional notice.  

So the timing defect in the provision of that additional notice, since it did not precede the initial adjudication of the claims, has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In regard to his claims for higher ratings for his upper and lower extremity peripheral neuropathy, these letters informed him of the evidence required to substantiate his initial, underlying claim for service connection (keeping in mind his claim arose in that context), since granted, as well as apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  When, as here, the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated - it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to "downstream" elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in July 2006 (also SSOCs discussing this "downstream" element of his claim), citing the applicable statutes and regulations, and explaining why the peripheral neuropathy of his upper and lower extremities initially was rated as 10-percent disabling, then more recently as 20-percent disabling for his non-dominant upper extremity and lower extremities and as 30-percent disabling for his dominant upper extremity.  


Moreover, he has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

Further concerning his claim for service connection for a psychiatric disorder, inclusive of PTSD, the Board notes that effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  The Veteran was apprised of these changes in the August 2011 SSOC.

VA also has satisfied its duty to assist the Veteran with his claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment records (STRs), private medical records, Social Security Administration (SSA) records, VA outpatient records, and the reports of his VA compensation examinations.  The Board's February 2009 remand of these claims was to issue a corrective VCAA notice letter, obtain additional VA medical treatment records, and to have him undergo another VA compensation examination.  He had a VA compensation examination for a medical nexus opinion concerning the etiology of his claimed psychiatric disorder - including in terms of its potential relationship with his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The reports of his VA examinations, including those concerning his upper and lower extremity peripheral neuropathy, contain the findings needed to properly adjudicate his claims for higher ratings for this disability in terms of assessing its severity in relation to the applicable rating criteria.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board therefore finds that no further assistance with these claims is required.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes, Regulations and Case Law Governing Claims for Service Connection

The Veteran attributes his psychiatric disorders, whatever the diagnosis, to his military service.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

But as specifically concerning a claim for service connection for PTSD, the following is required:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Also, according to the holding in Cohen, a PTSD diagnosis presumably is in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressor claimed.

III.  Entitlement to Service Connection for PTSD or Other Mental Illness such as Depression

The Veteran's STRs are completely unremarkable for any pertinent complaints or psychiatric-related findings.  His military service ended in October 1970.

A VA examination was performed in November 2003 by Dr. A.D.  The Veteran reported that he had spent a year and 28 days in Vietnam.  He also indicated that he was involved in ammunition supply, that he was often in combat when checking the supply of ammunition, and that he once witnessed the face of a friend (a name he could not remember) who had been burned to death in a helicopter crash.  He felt as though he had been suffering from PTSD for 30 years, and the examiner diagnosed chronic PTSD.

In June 2005, the Veteran was referred to a VA facility for initial psychiatric treatment.  He added additional stressors that included being close to an explosion.  He also acknowledged that he was not injured in that explosion, but that he did mine sweeps, so presumably always had in the back of his mind that he could be injured in doing them.  In a July 2005 addendum, this psychiatrist, Dr. C.G., indicated that, while the Veteran had subthreshold PTSD in addition to depression, he did not meet the full diagnostic criteria for PTSD.  She suggested he be referred to the nearest Vet Center.

A VA psychiatric evaluation was performed in October 2010 by Dr. H.L.M.  The Veteran reported a detailed military, social, and occupational history, as well as his litany of symptoms.  His recounted stressors included seeing fellow soldiers with their throats cut, frequent attacks, and one small arms explosion.  In reporting the diagnostic assessment regarding PTSD, the evaluating psychiatrist noted the Veteran's primary stressor was shooting from a tower.  There was also modification of several stressors - including an explosion where he sustained a shrapnel wound to his left arm.  The examiner acknowledged this would be a threat to physical integrity, but also noted there were no indications during her examination or in the Veteran's records that he had stated that he was horrified, helpless, or fearful at that time (i.e., that he had a response suggestive or indicative of PTSD).  The examiner went on to explain that the Veteran lacked several indicators of PTSD, including recurring thoughts of combat, hallucinations, flashbacks, intense psychological distress to internal or external cues that resemble the claimed traumatic events, physiological reactivity to internal or external cues that resemble the claimed traumatic events, avoidance behavior, markedly diminished interest or participation in significant events, restricted range of emotional expression, feelings of detachment or estrangement from others, foreshortened future, hyperarousal, difficulty concentrating, exaggerated startle response, or numbing.  And in regards to functional significance, the examiner determined there was no acute, chronic, delayed onset.

In summarizing her findings, that VA examiner indicated the Veteran presented a disability picture of an individual who had made a poor adjustment prior to entering service.  Although he reported suffering from PTSD symptoms, in the interview, he showed no behavioral observations consistent with his reported symptoms.  She therefore found that he did not meet the criteria for PTSD; she did, however, diagnose depression secondary to his medical conditions.

Another VA examination was performed in June 2011 by Dr. S.C.  The Veteran reported similar medical, social, and occupational histories.  The examiner found that the Veteran presented hypervigilance and sleep problems but also determined that he did not meet the criteria for PTSD, noting he did not indicate avoidance or re-experiencing of the claimed stressors.  Significantly, however, this psychologist agreed the Veteran met the criteria instead for depression.  She noted there were several factors contributing to his depression - including financial stressors, marital arguments, daughter's situational stressors, chronic pain and his depressive symptoms.  She surmised that his medical conditions likely accounted for 20-30 percent of his depressive symptoms and associated impairments.

Considering his PTSD claim, the Veteran has alleged that he engaged in combat and, therefore, that his claimed stressors pertain to events that occurred in that environment or situation.  So he is entitled to the lesser burden of proof of substantiating his claimed stressors that is provided by 38 C.F.R. § 3.304(f)(2).  See also, more generally, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The VA physician in November 2003 determined the Veteran had PTSD, based on his reported stressors, so presumably including those involving his combat service.  However, the more recent VA examiners have all agreed he does not satisfy the diagnostic requirements for PTSD, particularly insofar as what would be expected responses to the types of stimuli and events that he says occurred during his military service, including especially while he was stationed in Vietnam.  So these more recent VA examiners have declined to make this diagnosis, even seemingly if accepting, for the sake of argument, that he engaged in combat while in service, as contemplated by 38 C.F.R. § 3.304(f)(2), or even experienced the type of "fear of hostile military or terrorist activity" of the type contemplated by the newly revised 38 C.F.R. § 3.304(f)(3).  And his mere engagement in combat in Vietnam or other experiences involving this type of fear does not, in turn, obviate the need for him to still show he has this required DSM-IV diagnosis of PTSD and that it is the result of his combat service or these type experiences.  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Just because a physician or other health care professional accepted his description of his experiences as credible and diagnosed him as suffering from PTSD does not mean the Board is required to grant service connection for PTSD, especially when, as here, there is other evidence in the file tending to refute this notion.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The VA examiner in 2011 accepted the Veteran's stressors as having occurred and still determined he did not meet the criteria for PTSD.  Moreover, this clinician did not find the reported stressors as reason for making this diagnosis, even with consideration of the newly revised 38 C.F.R. § 3.304(f)(3).  Whereas the VA examiner in 2003 diagnosed PTSD based on the reported stressors.  But the Board finds the statements of the 3 different VA examiners, Drs. C.G., H.L.M., and S.C., who all concluded the Veteran did not meet the criteria for PTSD, more probative.  Their conclusions are more persuasive in light of their well-reasoned analysis and because they seem to more so have considered the specific facts of this particular case, as opposed to the far more conclusory findings of Dr. A.D in November 2003.  The discussion of the underlying rationale of an opinion is where most of the probative value of an opinion is derived, not just from mere review of the claims file, although that, too, has a role if evidence in the file might affect the basis of the opinion.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  VA adjudicators may favor the opinion of one competent medical authority over another when decision makers give an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . . .).

But there remains for consideration whether the Veteran has a mental illness of some other sort, such as depression, on account of his already service-connected disabilities.  He has been consistently diagnosed with depression since 2003 or thereabouts, so there is no disputing he has clinical depression.  Moreover, no less than two VA examiners have determined his depression is secondary to his medical condition (i.e., having to deal or cope with his several physical ailments).  And while the VA examiner in 2011 concluded the Veteran's depression was unrelated to his military service on a direct-incurrence basis, this examiner nonetheless acknowledged there are multiple factors leading to the Veteran's depression - which include physical disabilities of some unspecified type.  There is also other evidence in the file suggesting his depressive symptoms are often exacerbated, so worsened, with an increase in his medical symptoms.

So resolving all reasonable doubt in his favor, it is just as likely as not that his service-connected physical disabilities - which include Type II Diabetes Mellitus and several complications, namely, renal (kidney) disease, upper and lower extremity peripheral neuropathy, retinopathy, and erectile dysfunction (ED) - have caused or (at the very least) aggravated his variously diagnosed psychiatric disorder, but especially his depression.  So his claim must be granted on this alternative secondary basis.  38 C.F.R. §§ 3.102, 3.310(a) and (b); Allen, 7 Vet. App. at 446-48.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

IV.  General Statutes, Regulations and Precedent Cases Governing Claims for Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  This may require assigning different ratings at different times since the effective date of the award to compensate him for variances in the severity of his disability, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 125-26.

The ratings for his upper and lower extremity peripheral neuropathy already have been "staged" during the pendency of this appeal, as he initially had 10 percent ratings that since have been increased to 20 percent for his lower extremities and non-dominant upper extremity, and to 30 percent for his dominant upper extremity.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

V.  Whether Initial Ratings Higher than 10 Percent are Warranted for the Peripheral Neuropathy of the Upper and Lower Extremities prior to February 27, 2009

In November 2002, service connection for Type II Diabetes Mellitus was granted and a 20 percent rating assigned retroactively effective from June 11, 2001.

In a subsequent October 2003 decision, the RO assigned separate 10 percent ratings for the associated peripheral neuropathy of each upper and lower extremity under DCs 8515 (upper extremities) and 8520 (lower extremities), retroactively effective from April 23, 2003.

Under DC 8515, for peripheral nerve impairment, the criteria for the next higher ratings are a 30 percent rating for moderate incomplete paralysis of the major upper extremity and a 20 percent rating for the minor upper extremity.

The functional loss due to complete paralysis includes:  the hand inclined to the ulnar side, index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand, pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, flexion of wrist weakened, or pain with trophic disturbances.  

Under DC 8520, for peripheral nerve impairment, the criteria for the next higher rating, 20 percent, are moderate incomplete paralysis.  The functional loss due to complete paralysis includes:  the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened, marked muscular atrophy. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In considering these DCs and reviewing the medical evidence, while there was obvious evidence of incomplete paralysis with some sensory deficit, as well as an inability to make a fist because of a trigger finger of the right (minor) hand, there was no significant muscle weakness, muscular atrophy or trophic changes involving either extremity.


On VA examination in July 2003, on the peripheral nerve evaluation the Veteran's medical history included bilateral hand paresthesia without aggravating or alleviating factors.  [Paresthesia "is an abnormal touch sensation, such as burning, prickling, or formication, often in the absence of an external stimulus."  See Dorland's Illustrated Medical Dictionary 1371 (30th ed. 2003).]  He could not point to what caused his intermittent symptoms or what caused them to cease.  He had some skin changes with loss of hair on his feet and hands.  He did not have a significant amount of pain in his hands or feet.

On objective physical examination he had full range of motion of his hands, wrist joints, the metacarpal phalangeal joints, and interphalangeal joints, distal interphalangeal joints, ankles and subtalar joints.  There was decreased sensation to light touch over the dorsum and plantar surfaces over both feet as well as the dorsum and palmer surfaces of the hands, specifically over the tip of the toes and  fingers.  He was able to detect a small Semmes monofilament, but his overall light touch was decreased in a stocking and glove distribution compared to the knee and thigh.  Laboratory sensation was normal as well.  He had 5/5 motor function in both upper and lower extremities.  The examiner diagnosed mild peripheral neuropathy.  He commented that the Veteran did not have all the classic symptoms of peripheral neuropathy but he was in the early stages of the disease.

He reported similar complaints during a VA examination in August 2004.  These symptoms also included cramping and pain.  The motor examination revealed intact muscle tone and the strength throughout.  There was no pronator drift, atrophy, or fasciculations noted.  Sensory examination revealed mild stocking and glove-type distribution sensory loss involving the feet and hands to vibration and touch.  Reflexes were diminished throughout.  They were trace in the upper extremities and knees, and absent in the ankles.  His gait was normal.  He had some difficulty with tandem and the Romberg was negative.  The diagnosis was symmetric polyneuropathy involving the feet and hands due to diabetes mellitus.  It was reported that he was bothered by pain and cramping secondary to his neuropathy.

During his diabetes mellitus examination in May 2005, the Veteran reported numbness at the tip of his left index finger.  He also had numbness in his right fourth and fifth finger.  He had cramps in his feet and numbness in his toes for several years.  His right second finger had been diagnosed as a trigger finger due to tendonitis.  He received injections in the metacarpal phalangeal to reduce trigger finger phenomena.  He had difficulty making a fist as a result of the trigger finger.  He could hold a cup and glass but he used his left hand most of the time, since this his dominant hand.  Sensation to pinprick, vibration, and light touch, was also intact to the extremities.  Motor strength in his extremities was 5/5, bilaterally, so grossly normal.  Reflexes in his extremities also were present and equal, and the range of motion in his extremities was normal as well.  The diagnosis was mild diabetic peripheral neuropathy in the extremities.  

During the course of this appeal, he was afforded several VA examinations specifically for compensation purposes.  In July 2003, there was noted bilateral mild sensory loss in all extremities.  The examiner at the August 2004 VA examination noted mild stocking and glove-type distribution sensory loss involving the feet and hands to vibration and touch.  Reflexes were diminished throughout and were absent in the ankle.  The May 2005 VA examiner noted he had difficulty making a fist as a result of the trigger finger.  Significantly, however, none of these evaluating physicians diagnosed him as having more than relatively "mild" impairment of either extremity.  He has had full range of motion on all measured joints.  His motor examinations have been grossly normal and no significant weakness has been detected, either.  And the examiner's description of his peripheral neuropathy during this initial time period at issue as relatively "mild" is not determinative of the rating that should be assigned, it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  So, under these circumstances presented, it cannot be said he had more than "mild" neurological impairment during this initial period in question.


The pain associated with this disability is contemplated by his 10 percent ratings.  The VA examiners have not noted any functional loss as a result that is above and beyond that contemplated by these ratings.  Accordingly, the Board finds that the preponderance of the evidence is against ratings higher than 10 percent during this initial period.

VI.  Whether Ratings Higher than 20 Percent are Warranted for the Peripheral Neuropathy of the Non-dominant Upper Extremity and Both Lower Extremities and Higher than 30 Percent for the Dominant Upper Extremity since February 27, 2009

The Veteran had another VA compensation examination on February 27, 2009, following and as a result of the Board's February 2009 remand of these claims, and the findings of that evaluation were the grounds for increasing his initial ratings from 10 percent to these higher 20 and 30 percent levels.  See Harper v. Brown, 10 Vet App 125, 126 (1997) (explaining the 3 possible effective dates that may be assigned depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Here, it was determined the increase had occurred after the claim had been filed, and that it was shown to have occurred as of that February 27, 2009 VA compensation examination - hence, the reason that is the effective date of these increases in these ratings because this is the date entitlement arose (so the first (i.e., number (1) of these 3 possibilities).


During that February 27, 2009 VA compensation examination, the Veteran reported that his peripheral neuropathy was worsening in both lower and upper extremities.  He had continuous paresthesia and now "moderately severe" decrease in sensation of all extremities extending to his wrist and ankles.  He also indicated that his motor strength was "mild to moderately decreased" in both hands and legs.  He was unable to hold a skillet with one hand; he had to use two hands to hold a cup; he had difficulty writing; he could only walk 1/2 block before needing rest; and he could only stand for only 3-4 minutes.

On objective physical examination, the cranial nerves were intact.  His motor strength, however, was a bit less - now 4/5 in his hands, arms, knees, and ankles (rather than the 5/5 when previously examined).  Sensation also was moderately diminished in his hands and feet.  Proprioception and vibratory sense were mildly diminished as well in his upper extremities and moderately in his lower extremities.  He walked with a limp.  The examiner also observed the Veteran had documented degenerative disc disease (DDD) of the lumbar spine, so perhaps some of the reason for his functional impairment aside from the diabetic peripheral neuropathy.  He assessed the peripheral neuropathy of the Veteran's upper and lower extremities as of "moderate" severity (rather than the just "mild" severity previously indicated).

Thus, in the subsequently issued May 2011 decision, the AMC increased the ratings from 10 to 20 percent for the peripheral neuropathy affecting both lower extremities and the left upper extremity, mistakenly indicating this was the non-dominant hand, and to 30 percent rating for the right upper extremity, mistakenly indicating this was the dominant hand.  However, as already alluded to, the Veteran earlier had confirmed during his May 2005 VA examination that he is left-handed, so his left hand, not his right hand, is actually his dominant upper extremity hand.

Nevertheless, with regards to the weakness of the upper and lower extremities, that February 2009 VA examiner diagnosed the weakness as suggestive of "moderate" peripheral neuropathy of all extremities.  Therefore, while this was grounds for increasing the ratings, the Board finds no basis on which to assign even higher ratings.  Motor strength, as mentioned, is now 4/5 whereas it previously was 5/5.  There also are some gait disturbances and sensory extinction due to weakness and pain, but the higher 20 and 30 percent ratings adequately compensate the Veteran for these additional manifestations.  Higher ratings would be warranted if his incomplete paralysis was "moderately severe".  And, on the whole, his diabetic peripheral neuropathy most consistently has been described instead as "mild to moderate" with no evidence of muscle atrophy or paralysis.  Accordingly, the Board finds that even higher ratings under DCs 8515 and 8520 are unwarranted.

VII.  Extra-schedular Consideration

While the Board does not have authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether the claims should be referred to VA's Director of the Compensation and Pension Service for this special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service- connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008), citing 38 C.F.R. § 3.321(b)(1).

In this case, the rating criteria reasonably describe the disability levels and symptomatology associated with the Veteran's diabetic peripheral neuropathy, as his complaints of weakness, numbness, etc., and the type of consequent functional and other impairment shown are contemplated by the criteria of the applicable DCs 8515 and 8520 of the Rating Schedule.  In other words, he does not experience any symptoms not already encompassed in these DCs.


As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for 
extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection is granted for an acquired psychiatric disorder - namely, for depression (though not PTSD) as secondary to the service-connected Type II Diabetes Mellitus and the several associated complications, in particular, the upper and lower extremity peripheral neuropathy, renal disease, retinopathy, and ED.

Initial ratings higher than 10 percent for this peripheral neuropathy prior to February 27, 2009, however, are denied.

Also, ratings higher than 20 percent since February 27, 2009, for the peripheral neuropathy of the non-dominant upper extremity and lower extremities, and a rating higher than 30 percent for that affecting the dominant upper extremity, are denied.


REMAND

The Veteran also contends he is unemployable as a result of his service-connected disabilities, including his now service connected psychiatric disorder, and therefore entitled to a TDIU.


The only VA medical opinions of record, that is, which address only his 
service-connected disabilities as they relate to his ability to obtain and maintain substantially gainful employment, indicate he is still employable.  However, these opinions did not take into consideration his now service-connected psychiatric disability - namely, his depression that is secondary to these 
service-connected disabilities.  If, after rating his psychiatric disability, the RO/AMC continues to deny his derivative TDIU claim, another medical opinion should be obtained that addresses this determinative issue of employability - that is, concerning whether his service-connected disabilities that now also include his psychiatric disability, preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  See also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.


A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if, as here, there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from "common etiology" will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).  Moreover, if it is established the Veteran is indeed unemployable on account of his service-connected disabilities, there also remains the possibility of receiving a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b), even if these threshold minimum rating requirements of § 4.16(a) are not satisfied.

The RO/AMC has yet to assign a rating for the Veteran's psychiatric disability.

Accordingly, this derivative TDIU claim is REMANDED for the following additional development and consideration:

1.  After, if necessary, having the Veteran examined, assign a rating for his now service-connected psychiatric disability (namely, his depression).

2.  And considering this additional rating for this additional service-connected disability, also obtain an additional medical opinion concerning whether his service-connected disabilities, so now also including this additional disability (depression), preclude him from obtaining and maintaining employment that is substantially gainful versus just marginal when considering his level of education, prior work experience and training, etc., and if not considering his advancing age or occupational impairment from disabilities that are not service connected.

All diagnostic testing and evaluation needed to assist in making this important determination should be performed.

The examiner must consider the Veteran's medical and occupational history in making this assessment, so review of the claims file is essential.  This longitudinal review of the file includes considering the results of his prior VA examinations addressing employability, though not with consideration of his now service-connected depression, but also the evidence and records obtained during the several years since - particularly those from the SSA.

3.  Then, based on the results of this additional VA examination and opinion and any other additional evidence submitted or otherwise obtained, readjudicate this derivative TDIU claim.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


